DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the response filed 02/05/2021.
Claims 1 -26 are currently pending and have been examined.

Response to Arguments
Applicant's arguments filed 02/05/2021 have been fully considered but they are not persuasive.

Regarding applications 112 arguments.  Applicant appears to be arguing that the 112 rejection was in reference to the specification.  However the 112(b) rejection is in relation to the claims themselves.  The majority of the 112(b) rejection are “acronym” and “antecedent basis” related.  The first time an acronym is used in the claims it must be defied.  For example in the applicants original specification the acronym (IPC) is used and is preceded with information processing cycle.  After reciting “information processing cycle (IPC)” the term IPC may be used in the claim.  Regarding antecedent basis, terms when used in the claims must first be introduced i.e. “a processor” which later in the claim is referred to as “the processor” as recited in lines 3 and 4 of claim 1.  Several elements are introduced with “the” such as “the bonds” and “the economy’s yield curve rate” which therefore lack antecedent based.  Appropriate correction is required.  


Regarding the 101 argument, the applicant appears to argue that the claims are novel and therefore represent an improvement to technology.  Examiner respectfully disagrees.  First as laid out in .    

An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.

Specification
The amendment filed 02/05/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The newly submitted specification contains several new paragraph that were not present in the original filing.  The new matter is numerous throughout the specification, and examiner believes that applicant filed the specification of application number 16/404,673, which was abandoned on 01/15/2020 for failure to reply to a notice to file corrected application papers.  Applicant may not use the present application as a means to revive application 16/404,673.  
Applicant is required to cancel the new matter in the reply to this Office Action.

The disclosure is objected to because of the following informalities: The claims are present on both the specification and a separate sheet.  The claims should only be present on a separate sheet.  
Appropriate correction is required.
 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 3 12, 14, 16 and 25-26 recite the limitation "R/C" which is an acronym.  Applicant needs to define what the acronym stands for, the first time it is used in the independent claim, prior to using it.  
Claims 11 and 23 recite the limitation "E" which is an acronym.  Applicant needs to define what the acronym stands for prior to using it.  
Claims 1, 3, 12, 13, 14, 16, 25, and 26 recites the limitation "the bonds" in the second line after the equation.  There is insufficient antecedent basis for this limitation in the claim.
Claims 3, 12, 13, 14, 16, 25, and 26 recites the limitation "the economy’s relative information" in the first line after the equation.  There is insufficient antecedent basis for this limitation in the claim.
Claims 1, 3, 12, 13, 14, 16, 25, and 26 recites the limitation "the economy’s yield curve rate" in the third line after the equation.  There is insufficient antecedent basis for this limitation in the claim.
Claims 1, 3, 12, 13, 14, 16, 17 recites the limitation "current r/c level" in claim 1 page 2 line 7, claim 3 line 9, claim 12 line 8, claim 13 line 5, claim 17 line 2.   There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the fund" in Line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claims 4, 9, 17, and 22 recite the limitation " the R/C adjusted asset allocation" in lines 4, 2, 4, 4-5 respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claims 9, and 22 recite the limitation "the current R/C adjusted asset allocation" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 2, 4-11, 15, 17-24 are further rejected as they depend from their independent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-26 are either directed to a system or method, which are/is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified method Claims 3, 13, 16, 26 as the claim that represents the claimed invention for analysis and is similar to system Claims 1, 12, 14, 25.  Claim 1 recites the limitations of:
A computer system for managing assets in each of a plurality of investment funds, the system comprising:
a processor for executing programmed instructions and for storing and retrieving data;
program memory, coupled to the processor, for storing program instructions for execution by the processor; an output device, coupled to the processor, for displaying data;
an input device, coupled to the processor, for accepting input data associated with each investment fund for storage in the memory, including:
R/C adjustment levels for each investment fund, and an actual investment mix among the assets in each investment fund; and
an investment program, stored in the memory and executable on the processor, for automatically and periodically:
determining for each investment fund a current relative investment level for the investment fund as a function of the relative information processing ratio R/C of an economy as determined by:

    PNG
    media_image1.png
    71
    441
    media_image1.png
    Greyscale

Where R/C is the economy's relative information processing ratio;
t is time to maturity of the bonds;
r, is the economy's yield curve rate at maturity t;
B0 is the asymptotic long rate such as the 30-year bond yield rate;
C1 and a are adjustment constants determining a R/C adjusted asset mix for each investment fund as a function of the current R/C level, and modifying the investment mix of each investment fund as a function of the R/C adjusted asset mix.
These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as a fundamental economic practice.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  Therefore Claims 3, 12, 13, 14, 16, 25 and 26 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)
Claims 1, 3, 12, 13, 14, 16, 25 and 26 are also abstract as a mathematical concept as the equation 
    PNG
    media_image1.png
    71
    441
    media_image1.png
    Greyscale
 is central to the claims.   Rendering the claim further abstract.  

This judicial exception is not integrated into a practical application. In particular, the claims only recite a computer, a processor, a memory, and a input device.  The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 3, 12, 13, 14, 16, 25 and 26 are directed to an abstract idea without a practical application.  
Furthermore, the claims recite the additional element of “an investment program, stored in the memory and executable on the processor, for automatically and periodically.”  This additional element represents mere instruction to apply the abstract idea to a computer. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification page 3, paragraph 3 and Fig. 1about implantation using general purpose or special purpose computing devices and MPEP 
The claim is not patent eligible. Steps such as storing, and running a program are steps that are considered insignificant extra solution activity and mere instructions to apply the exception using general computer components (see MPEP 2106.05(d), II). Thus claims 1, 3, 12, 13, 14, 16, 25 and 26 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims 2, 4-11, 15, 17-24 further define the abstract idea that is present in their respective independent claims 1, 3, 12, 13, 14, 16, 25 and 26 and thus correspond to Certain Methods of Organizing Human Activity, mathematical concept, and mental process and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2, 4-11, 15, 17-24 are directed to an abstract idea.  Thus, the claims 1-26 are not patent-eligible.



Prior Art Rejection

Based on the prior art search no prior art rejection is made in this action.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY MARK JAMES whose telephone number is (571)272-5155.  The examiner can normally be reached on M-F 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY M JAMES/Examiner, Art Unit 3693                                                                                                                                                                                                        
/KENNETH BARTLEY/Primary Examiner, Art Unit 3693